Salomon, J.
An order was made herein adjudging the defendant a disorderly person and directing him to pay eight dollars per week for the support of his wife.
Under the provisions of section 74 of the Inferior Criminal Courts Act (Laws of 1910, chap. 659, as amd. by Laws of 1919, chap. 339) a husband who fails to support his wife and there is danger that she may become a public charge is to be adjudged a disorderly person.
The testimony adduced before the magistrate in this case justified him in concluding that the complainant was incapacitated, unable to support herself and in danger of becoming a public charge.
It appears that the parties hereto have lived separate and apart for approximately twenty-five years and that several applications have been made to the Supreme Court by her for alimony, which *747applications have been denied. Even though the parties hereto have lived separate and apart and the applications made to the Supreme Court were denied, nevertheless the defendant is the lawful husband of the complainant, and where it appears from credible testimony that the complainant, the wife of the defendant, is incapacitated and unable to support herself and that the defendant, her husband, neglects and fails to contribute towards her support, and she, therefore, is in danger of becoming a public charge, the defendant is legally bound under the law to support her at least to the extent of preventing her from becoming a burden upon the public.
The judgment herein adjudging the defendant a disorderly person and directing him to pay eight dollars per week towards support of the complainant is, therefore, affirmed.